Exhibit 10.1

 

AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT

 

Dated as of October 29, 2010

 

Between:

 

HOME LOAN CENTER, INC., as Seller

 

and

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

1.                                      This Amendment

 

The Parties agree hereby to amend the Master Repurchase Agreement dated
October 30, 2009 between them (the “Original MRA”, as amended by Letter
Agreement dated November 27, 2009, Amendment No. 1 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase Agreement
dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement dated
July 22, 2010, and as further supplemented, amended or restated from time to
time, the “MRA”) to (i) extend the latest Termination Date to October 28, 2011
and (ii) make other changes desired by Buyer, and they hereby amend the MRA as
follows.

 

All capitalized terms used in the MRA and used, but not defined differently, in
this amendment (this “Amendment”) have the same meanings here as there.

 

The Paragraphs of this Amendment are numbered to correspond with the numbers of
the Paragraphs in the MRA amended hereby and are accordingly often
nonsequential.

 

2.                                      Definitions; Interpretation

 

A.            The caption of Paragraph 2 is amended to read as stated
immediately above.

 

B.            A new subparagraph (a) is inserted in Paragraph 2 immediately
following the caption thereof to read as follows:

 

(a)           Definitions.  As used in this Agreement and (unless otherwise
defined differently therein) in each other Transaction Document, the following
terms have these respective meanings:

 

C.            The definition of “Accounts” is hereby amended to replace the
phrase “the Cash Pledge Account, the Funding Account” in the first line of such
definition with the phrase “the Cash Pledge Account, the Collection Account, and
the Funding Account”.

 

D.            The following additional definitions are hereby added to Paragraph
2 of the MRA, in alphabetical order.

 

1

--------------------------------------------------------------------------------


 

“Collection Account” means the blocked Seller’s account (under the sole dominion
and control of Buyer) with JPM Chase styled as follows:

 

Home Loan Center, Inc.,

For the Benefit of JPMorgan Chase Bank, N.A.

PITI Hold Account

 

“Combined Loan-to-Value Ratio” or “CLTV” means, for each Mortgage Loan as of the
related Purchase Date, a fraction (expressed as a percentage) having as its
numerator the sum of (i) the original principal amount of the Mortgage Note plus
(ii) the original principal amount of each other Mortgage Loan that is secured
by a junior Lien against the related Mortgaged Property, and as its denominator
the lesser of (x) the sales price of the related Mortgaged Property and (y) the
appraised value of the related Mortgaged Property indicated in the appraisal
obtained in connection with the Origination of such Mortgage Loan.

 

“RHS” means the Rural Housing Service of the Rural Development Agency of the
United States Department of Agriculture.

 

“RHS Loan” means a CL Loan guaranteed by RHS (and which conforms to all other CL
rural housing mortgage loan guidelines).

 

“Second Home Loan” means a first lien Mortgage Loan secured by a single family
residence that is occupied by the Mortgagor but is not the Mortgagor’s principal
residence.

 

E.             The definitions of the following terms in the MRA are hereby
amended to read as follows:

 

“Agency” (and, with respect to two or more of the following, “Agencies”) means
FHA, Fannie Mae, Ginnie Mae, Freddie Mac, RHS or VA.

 

“Government Loan” means a Mortgage Loan which is insured by the FHA or
guaranteed by the Department of Veterans Affairs or RHS.  The term Government
Loan shall not include any Mortgage Loan that is a CL Jumbo Loan or a
Conventional Conforming Loan.

 

“Loan-to-Value Ratio” or “LTV” means, for each Mortgage Loan as of the related
Purchase Date, a fraction (expressed as a percentage) having as its numerator
the original principal amount of the Mortgage Note and as its denominator the
lesser of (x) the sales price of the related Mortgaged Property and (y) the
appraised value of the related Mortgaged Property indicated in the appraisal
obtained in connection with the Origination of such Mortgage Loan.

 

“Price Differential” means with respect to any Transaction hereunder, for each
month (or portion thereof) during which that Transaction is outstanding, the sum
of the following amount for each day during that month (or portion thereof): 

 

2

--------------------------------------------------------------------------------


 

the weighted average of the applicable Pricing Rates for such day multiplied by
the aggregate outstanding Purchase Price on such day divided by 360.

 

“Repurchase Price” means, for each Purchased Mortgage Loan on any day, the price
for which such Purchased Mortgage Loan is to be resold by Buyer to Seller upon
termination of the Transaction in which Buyer purchased it (including a
Transaction terminable on demand), which is (x) its Purchase Price minus (y) the
sum of all cash, if any, theretofore paid by Seller into the Operating Account
to cure the portion of any Margin Deficit that Buyer, using any reasonable
method of allocation, attributes to such Purchased Mortgage Loan plus (z) its
accrued and unpaid Price Differential on that day; provided that such accrued
Price Differential may be paid on a day other than the Repurchase Date in
accordance with the terms of this Agreement.

 

“Termination Date” means the earliest of (i) the Business Day, if any, which
Seller designates as the Termination Date by written notice to Buyer given at
least thirty (30) days prior to such date, (ii) the date of declaration of the
Termination Date pursuant to Paragraph 12(c), (iii) the Business Day which Buyer
designates as the Termination Date pursuant to Paragraph 11(aa), and
(iv) October 28, 2011, as that date may be extended by written agreement of
Buyer and Seller.

 

F.             The definition of “Eligible Mortgage Loan” is hereby amended to
replace clause (vi) thereof with the following clause (vi) and is further
amended to replace the period at the end of clause (xxii) thereof with a
semi-colon, and add the following clauses (xxiii) and (xxiv):

 

(vi)          which does not have a Combined Loan-to-Value Ratio in excess of
(i) one hundred three percent (103%) in the case of a Government Loan other than
an RHS Loan, (ii) one hundred three and one-half percent (103.5%) in the case of
an RHS Loan or (iii) ninety-five percent (95%) in the case of a Conventional
Conforming Loan (or, in each case, such other percentage determined by Buyer in
its sole discretion and specified in a written notice from Buyer to Seller from
time to time) and, if its Loan-to-Value Ratio is in excess of eighty percent
(80%) (or such other percentage as may be determined by Buyer in its sole
discretion and specified in a written notice from Buyer to Seller from time to
time), it has private mortgage insurance in an amount required by the applicable
Agency Guidelines, unless pursuant to Agency Guidelines in existence at the time
such Mortgage Loan was originated, private mortgage insurance is not required
for such Mortgage Loan;

 

(xxiii)       which, if an RHS Loan, its Purchase Price, when added to the sum
of the Purchase Prices of all other RHS Loans that are then subject to
Transactions, is less than or equal to twenty percent (20%) (or such other
percentage as may be determined by Buyer in its sole discretion and specified in
a written notice from Buyer to Seller from time to time) of the Facility Amount;
and

 

3

--------------------------------------------------------------------------------


 

(xxiv)       which, if a Second Home Loan, its Purchase Price, when added to the
sum of the Purchase Prices of all Second Home Loans that are then subject to
Transactions, is less than or equal to five percent (5%) (or such other
percentage as may be determined by Buyer in its sole discretion and specified in
a written notice from Buyer to Seller from time to time) of the Facility Amount.

 

G.            Clause (ii) of the definition of “Loan File” in the MRA is hereby
amended to read as follows, and a new clause (xiii) is hereby added to the
definition of “Loan File” as follows (and the period at the end of the existing
clause (xii) thereof is amended to read “; and”):

 

(ii)           if a Government Loan, a valid eligibility certification from VA,
FHA or RHS, as applicable, or such other documentation as may be required by
Buyer in its sole discretion and specified in a written notice from Buyer to
Seller from time to time, with respect to such Mortgage Loan;

 

(xiii)         a copy of the DU/DO/LP approval cover page or, for a CL Jumbo
Loan, a copy of the related CHL Correspondent Channel Approval Memorandum or,
for an RHS Loan, a copy of the related Conditional Commitment for Single Family
Housing Loan Guarantee 1980-18.

 

H.            The following new Paragraph 2(b) is added to the end of Paragraph
2:

 

(b)           Interpretation.  Headings are for convenience only and do not
affect interpretation.  The following rules of this Paragraph 2(b) apply unless
the context requires otherwise.  The singular includes the plural and
conversely.  A gender includes all genders.  Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning.  A reference in this
Agreement to a Paragraph, subparagraph, Exhibit or Schedule is, unless otherwise
specified, a reference to a Paragraph or subparagraph of, or an Exhibit or
Schedule to, this Agreement.  “Indorse” and correlative terms used in the
Uniform Commercial Code may be spelled with an initial “e” instead of “i”.  A
reference to a party to this Agreement or another agreement or document includes
the party’s successors and permitted substitutes or assigns.  A reference to an
agreement or document is to the agreement or document as supplemented, amended,
novated, restated or replaced, except to the extent prohibited by any
Transaction Document.  A reference to legislation or to a provision of
legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it.  A reference to writing includes a facsimile or electronic
transmission and any other means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  An Event of Default exists
until it has been waived in writing by the appropriate Person or Persons or has
been timely cured.  The words “hereof”, “herein”, “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  The term “including” and correlative terms are not limiting and mean
“including without limitation”, whether or not that phrase is stated.  In the
computation of periods of time from a specified date to a later specified date,
the

 

4

--------------------------------------------------------------------------------


 

word “from” means “from and including”, the words “to” and “until” each mean “to
but excluding”, and the word “through” means “to and including”.  Unless
otherwise specifically provided, all determinations by Buyer shall be in its
sole, absolute and unfettered discretion.  This Agreement may use several
different limitations, tests or measurements to regulate the same or similar
matters; all such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if either Seller or Buyer gives notice to the other of them that it
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the effective date of this Agreement in GAAP or in its
application on the operation of such provision, whether any such notice is given
before or after such change in GAAP or in its application, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Unless otherwise
specifically provided, all accounting calculations shall be made on an
unconsolidated basis.  Except where otherwise provided in this Agreement,
references herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Seller.  Except where otherwise provided in this Agreement, any
determination, statement or certificate by the Buyer or an authorized officer of
the Buyer or any of its Affiliates provided for in this Agreement that is made
in good faith and in the manner provided for in this Agreement shall be
conclusive and binding on the parties in the absence of manifest error.  A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement, whether or not in writing.  A reference to a
document includes an agreement (as so defined) in writing or a certificate,
notice, instrument or document or any information recorded on a computer drive
or other electronic media form.  Where Seller is required by this Agreement to
provide any document to Buyer, it shall be provided in writing or printed form
unless Buyer requests otherwise, and at Buyer’s request, the document shall be
provided in electronic form or in both printed and electronic form.  This
Agreement and the other Transaction Documents are the result of negotiations
among between Buyer and Seller and are the product of all parties.  In the
interpretation of this Agreement and the other Transaction Documents, no rule of
construction shall apply to disadvantage one party on the ground that such party
originated, proposed, presented or was involved in the preparation of any
particular provision of this Agreement or of any other Transaction, or of this
Agreement or such other Transaction Document itself.  Except where otherwise
expressly stated, the Buyer may (i) give or withhold, or give conditionally,
approvals and consents, (ii) be satisfied or unsatisfied, and (iii) form
opinions and make determinations, in each case in Buyer’s sole and absolute
discretion.  Any requirement of good faith, reasonableness, discretion or
judgment by Buyer shall not be construed to require Buyer to request or await
receipt of information or documentation not immediately available from or with
respect to Seller or any other Person or the

 

5

--------------------------------------------------------------------------------


 

Purchased Mortgage Loans themselves.  Buyer may waive, relax or strictly enforce
any applicable deadline at any time and to such extent as Buyer shall elect, and
no waiver or relaxation of any deadline shall be applicable to any other
instance or application of that deadline or any other deadline, and no such
waiver or relaxation, no matter how often made or given, shall be evidence of or
establish a custom or course of dealing different from the express provisions
and requirements of this Agreement.

 

3.                                      Initiation; Confirmations; Termination

 

A.            Paragraph 3(b) is amended to add the following sentence to the end
of Paragraph 3(b):

 

Seller may (i) initially request less than one hundred percent (100%) of the
Purchase Price for any one or more Purchased Mortgage Loans, (ii) repay part of
the Purchase Price therefor to Buyer or (iii) both, and may subsequently request
that Buyer fund (or re-fund) the balance of the Purchase Price to Seller, and in
either case so long as no Default or Event of Default has occurred and is
continuing, Seller may elect (but shall not be obligated) to fund (or re-fund)
such balance to Seller.

 

B.            Paragraph 3(d) is amended in its entirety to read as follows:

 

(d)           Failed Fundings.  Seller agrees to report to Buyer by facsimile
transmission or electronic mail as soon as practicable, but in no event later
than one (1) Business Day after each Purchase Date, any Mortgage Loans which
failed to be funded to the related Mortgagor, otherwise failed to close for any
reason or failed to be purchased hereunder.  Seller further agrees to
(i) return, or cause the Settlement Agent to return, to the Funding Account, for
refunding to Buyer, the portion of the Purchase Price allocable to such Mortgage
Loans as soon as practicable, but in no event later than one (1) Business Day
after the related Purchase Date, and (ii) indemnify Buyer for any loss, cost or
expense reasonably incurred by Buyer as a result of the failure of such Mortgage
Loans to close or to be delivered to Buyer; provided that Seller shall not be
required to indemnify Buyer for any loss, cost or expense arising as a result of
Buyer’s failure to fund the Purchase Price for an Eligible Mortgage Loan by the
end of the day on the related Purchase Date in accordance with Paragraph 3(b) if
Buyer is obligated to so fund pursuant to Paragraph 3(b).

 

C.            Paragraph 3(e) is amended to add the following two sentences to
the end of Paragraph 3(e):

 

All such transfers from Buyer to Seller are and shall be without recourse and
without any of the transfer warranties of UCC §3-416 or other warranty, express
or implied.  Notwithstanding the foregoing or any other provisions to the
contrary in this Agreement or any other Transaction Document, Buyer shall not be
obligated to transfer any Purchased Mortgage Loans to Seller after the
termination

 

6

--------------------------------------------------------------------------------


 

of this Agreement or Buyer’s liquidation of the Purchased Mortgage Loans
pursuant to Paragraph 12.

 

D.            A new Paragraph 3(i) is hereby added at the end of Paragraph 3 to
read as follows:

 

(i)            Accrual and Payment of Price Differential.  The Price
Differential for each Transaction shall accrue during the period commencing on
(and including) the day when the Purchase Price is transferred into the Funding
Account (or otherwise paid to Seller) for such Transaction and ending on (but
excluding) the day when the Repurchase Price is paid to Buyer.  Accrued Price
Differential for each Purchased Mortgage Loan shall be due and payable (i) on
each Remittance Date, (ii) when any Event of Default occurs and (iii) on each
Business Day after any Event of Default occurs and so long as it is continuing,
to and including the day that the Repurchase Price therefor shall be paid to
Buyer.

 

4.                                      Margin Maintenance

 

A.            Paragraph 4(b) is amended to read in its entirety as follows:

 

(b)           Margin Maintenance.  If the notice to be given by Buyer to Seller
under Paragraph 4(a) is given at or prior to 10:00 a.m. Houston, Texas time on a
Business Day, Seller shall transfer cash or Additional Purchased Mortgage Loans
to Buyer prior to 5:00 p.m. Houston, Texas time on the date of such notice, and
if such notice is given after 10:00 a.m. Houston, Texas time, Seller shall
transfer cash or Additional Purchased Mortgage Loans prior to 9:30 a.m. Houston,
Texas time on the Business Day following the date of such notice.  All cash
required to be delivered to Buyer pursuant to this Paragraph 4(b) shall be
deposited by Seller into the Operating Account and applied by Buyer to reduce
the Repurchase Prices of such of the Purchased Mortgage Loans that are then
subject to outstanding Transactions as Buyer shall select, with the amount to be
applied to any particular Purchased Mortgage Loan to be determined by Buyer,
using such reasonable method of allocation as Buyer shall elect in its sole
discretion at the time.  Buyer’s election, in its sole and absolute discretion,
not to make a Margin Call at any time there is a Margin Deficit shall not in any
way limit or impair its right to make a Margin Call at any other time a Margin
Deficit exists.

 

5.                                      Accounts; Income Payments

 

A.            Paragraph 5(a) is amended to add the following sentence at the end
of Paragraph 5(a):

 

Any provision hereof to the contrary notwithstanding and for the avoidance of
doubt, Seller agrees and acknowledges that Buyer is not required to return funds
on deposit in an Account to Seller if any amounts are owed to Buyer hereunder by
Seller.

 

7

--------------------------------------------------------------------------------


 

B.            The third sentence of Paragraph 5(c) is replaced with the
following sentence:

 

On each Repurchase Date which occurs pursuant to Paragraph 3(e) with respect to
any Purchased Mortgage Loan, Buyer will apply the applicable amounts on deposit
in the Funding Account to the unpaid Repurchase Price due to Buyer for such
Purchased Mortgage Loan and, unless an Event of Default has occurred and is
continuing, Buyer will transfer the remaining balance, if any, in the Funding
Account to the Operating Account.

 

C.            Paragraph 5(e) is amended in its entirety to read as follows:

 

(e)           Operating Account.

 

(i)            The Operating Account shall be used for the purposes of
(1) Seller’s payment of Price Differential and any other amounts owing to Buyer
under this Agreement, the Side Letter or any other Transaction Document,
(2) Seller’s funding of any shortfall between (x) the proceeds of an Eligible
Mortgage Loan being purchased by Buyer that are to be disbursed at its
Origination and (y) the Purchase Price to be paid by Buyer for that Eligible
Mortgage Loan, (3) Seller’s payment of any difference between the Repurchase
Price and the amount received by Buyer from the applicable Approved Takeout
Investor in connection with the repurchase of a Purchased Mortgage Loan pursuant
to Paragraph 3(e) and (4) for any cash payments made by Seller to satisfy Margin
Calls pursuant to Paragraph 4(b).

 

(ii)           On or before the fourth (4th) Business Day before each Remittance
Date, Buyer will notify Seller in writing of the Price Differential and other
amounts due Buyer on that Remittance Date.  On or before the Business Day
preceding each Remittance Date, Seller shall deposit into the Operating Account
an amount sufficient to pay all amounts due Buyer on that Remittance Date.  On
each Remittance Date, Buyer shall withdraw funds from the Operating Account to
effect such payment to the extent of funds then available in the Operating
Account.  If the funds on deposit in the Operating Account are insufficient to
pay the amounts then due Buyer in full, Seller shall pay the deficiency amount
on the date such payment is due by wire transfer of such amount to the Operating
Account, and Buyer shall withdraw the funds so deposited to pay such deficiency
to the extent of the funds deposited.

 

(iii)          Funds deposited by Seller in the Operating Account to cover the
shortfall, if any, referred to in clause (2) of subparagraph 5(e)(i) will be
disbursed by Buyer to the Settlement Agent along with the Purchase Price of the
related Eligible Mortgage Loan being purchased by Buyer to fund the Origination
of such Mortgage Loan as provided in Paragraph 3(b).

 

8

--------------------------------------------------------------------------------


 

(iv)          At any time after a Margin Call, Buyer may withdraw funds from the
Operating Account to pay such Margin Call and shall apply the funds so withdrawn
for that purpose to reduce the Repurchase Prices of Purchased Mortgage Loans
then subject to outstanding Transactions as provided in Paragraph 4(b).  At any
time after the occurrence and during the continuance of an Event of Default,
Buyer, in its sole discretion, may apply the amounts on deposit in the Operating
Account in accordance with the provisions of Paragraph 5(f).

 

(v)           Unless (1) a Default of an Event of Default has occurred and is
continuing or (2) any amounts are then owing to Buyer or any Indemnified Party
under this Agreement or another Transaction Document, on Seller’s request, Buyer
will transfer the Operating Account balance to an account designated by Seller.

 

D.            Paragraph 5(f) is amended in its entirety to read as follows:

 

(f)            Application of Funds.  After the occurrence and during the
continuance of an Event of Default, at such times as Buyer may direct in its
sole discretion, Buyer shall apply all Income and such other amounts on deposit
in all or any of the Accounts other than escrow amounts held in the Collection
Account or another account and required to be used for the payment of taxes and
insurance on any Purchased Mortgage Loan, in the same order and manner as is
provided in the second grammatical paragraph of Paragraph 12(d) for proceeds of
dispositions of Purchased Mortgage Loans not repurchased by Seller.

 

E.             The last sentence of Paragraph 5(g) is replaced with the
following sentence:

 

If a Default or an Event of Default has occurred and is continuing, or a Margin
Deficit exists, as of the date Income is paid on a Purchased Mortgage Loan
subject to a Transaction hereunder, if directed by Buyer, Seller shall cause
such Income to be deposited directly into the Collection Account or to such
other account as Buyer may direct.

 

8.             Change in Requirement of Law

 

A.            Paragraph 8(e) is amended in its entirety to read as follows:

 

(e)           If, within 10 days after receipt of notice from Buyer demanding
compensation pursuant to this Paragraph (it being understood that a certificate
described in clause (c) above shall constitute such notice for purposes hereof),
Seller notifies Buyer that it declares the Termination Date in accordance with
clause (i) of the definition of “Termination Date” (which Termination Date shall
occur not less than 30 days following such notice from Seller to Buyer), Seller
shall be entitled to receive a pro-rated refund of the “Commitment Fee” (as
defined in that certain Commitment Letter dated September 30, 2010 between
Seller and Buyer) paid to Buyer on or about September 30, 2010.  Such refund
shall be paid to Seller on the Termination Date in an amount equal to
(1) (i) the

 

9

--------------------------------------------------------------------------------


 

quotient of the Commitment Fee divided by 364 times (ii) the number of days
following the Termination Date declared pursuant to this Paragraph 8(e) until
October 28, 2011 less (2) any amounts owing by Seller to Buyer or any other
Indemnified Party as of the Termination Date.

 

11.                               Seller’s Covenants

 

A.            Clause (iv) of Paragraph 11(x) is hereby amended to replace
subpart (B) thereof with the following:

 

(B)           maintain at all times Available Warehouse Facilities from buyers
and lenders other than Buyer such that the Available Warehouse Facility under
this Agreement constitutes no more than sixty-seven percent (67%) of Seller’s
aggregate Available Warehouse Facilities.

 

B.            A new Paragraph 11(bb) is hereby added at the end of Paragraph 11
read as follows:

 

(bb)         Seller shall not, and shall not permit any of its Subsidiaries to,
incur, permit to exist or commit to incur any Debt that has not been approved by
Buyer in writing in advance, except the following (collectively, “Permitted
Debt”):

 

(1)           Seller’s obligations under this Agreement and the other
Transaction Documents;

 

(2)           Seller’s and its Subsidiaries’ obligations under other Available
Warehouse Facilities;

 

(3)           obligations to pay taxes;

 

(4)           liabilities for accounts payable, capitalized equipment or
operating leases and similar liabilities, but only if incurred in the ordinary
course of business;

 

(5)           accrued expenses, deferred credits and loss contingencies that are
properly classified as liabilities under GAAP;

 

(6)           non-speculative Hedging Arrangements incurred in the ordinary
course of business; and

 

(7)           other Debt approved in writing by Buyer, including the Permitted
Debt, if any, described in Exhibit M (Buyer shall have no obligation to approve
any other Debt, and may approve or disapprove it, in writing or otherwise, in
Buyer’s sole and absolute discretion).

 

10

--------------------------------------------------------------------------------


 

12.                               Events of Default; Remedies

 

A.            Clause (xix) of Paragraph 12(a) is hereby amended in its entirety
to read as follows:

 

(xix)         without the Buyer’s prior written consent, either of Douglas Lebda
or David Norris shall cease for any reason whatsoever, including death or
disability, to be, and to continuously perform the duties of, chairman and chief
executive officer of the Parent or president of the Seller, respectively, or, if
such cessation shall occur as a result of death or disability, no successor
satisfactory to Buyer, in its reasonable judgment, shall have become, and shall
have commenced to perform the duties of chairman and chief executive officer of
the Parent or president of the Seller, respectively, within ninety (90) days
after such cessation; provided that if any such satisfactory successor shall
have been so elected and shall have commenced performance of such duties within
such period, then the name of such successor or successors shall be deemed to
have been inserted in place of Douglas Lebda or David Norris, as applicable, in
this paragraph; or

 

B.            Clause (iii) of Paragraph 12(b) is hereby amended to read as
follows: “(iii) direct Seller to cause all Income to be transferred into the
Collection Account or another account specified by the Buyer within one
(1) Business Day after receipt by Seller or any Subservicer;”.

 

C.            The first sentence of the third grammatical paragraph of Paragraph
12(d) is amended in its entirety to read as follows:

 

The Parties acknowledge and agree that (1) the Purchased Mortgage Loans subject
to any Transaction hereunder are instruments traded in a recognized market,
(2) in the absence (because of market disruptions or for any other reason
whatsoever) of a generally recognized source for prices of, or for bid or offer
quotations for, any one or more Purchased Mortgage Loans, Buyer may determine
the values of such Purchased Mortgage Loans using such means, methods,
assumptions and calculations as in its sole discretion it shall determine to be
appropriate, and the means, methods, assumptions and calculations so used by
Buyer shall be the only “reasonable determinant of value” for purposes of
Section 562 of the Bankruptcy Code, (3) all prices, bids and offers and values
shall be determined together with accrued Income (except to the extent, if any,
contrary to market practice with respect to the relevant Purchased Mortgage
Loans) and (4) in soliciting price, bid and offer quotations for any Purchased
Mortgage Loan, or in determining the value of any Purchased Mortgage Loans in
the absence of a generally recognized source for prices, bids and offers, it is
reasonable for Buyer to use only the information provided by Seller on the daily
data tape pursuant to subparagraph 11(g)(vii).

 

11

--------------------------------------------------------------------------------


 

13.                               Interim Servicing of the Purchased Mortgage
Loans

 

A.            The third sentence of Paragraph 13(e) is amended to read as
follows:

 

In the event of such an appointment, Seller shall perform all acts and take all
action so that any part of the Credit File and related Servicing Records held by
Seller, together with all funds in the Collection Account and other receipts
relating to such Purchased Mortgage Loan, are promptly delivered to the
Successor Servicer, and shall otherwise fully cooperate with Buyer in
effectuating such transfer.

 

21.                               Entire Agreement; Severability

 

Paragraph 21 is amended in its entirety to read in its entirety as follows:

 

This Agreement, as supplemented by the Side Letter, supersedes any existing
agreements between the Parties containing general terms and conditions for
repurchase transactions.  Each provision and agreement of this Agreement and the
other Transaction Documents shall be treated as separate and independent from
any other provision or agreement of this Agreement and the other Transaction
Documents and shall be enforceable notwithstanding the unenforceability of any
of such other provisions or agreements.  Without limiting the generality of the
foregoing, if any phrase or clause of any Transaction Document would render any
provision or agreement of that (or any other) Transaction Document
unenforceable, such phrase or clause shall be disregarded and deemed deleted,
and such provision or agreement shall be enforced as fully as if the offending
phrase or clause had never appeared.

 

Exhibit B

 

A.            Item (aa) of Exhibit B is hereby amended to replace “de minims” in
the penultimate sentence thereof with “de minimis”.

 

B.            Item (qqq) of Exhibit B is hereby amended in its entirety to read
as follows:

 

(qqq)      Ineligible Loan Types.  The Mortgage Loan is not (i) a negative
amortization loan, (ii) a second lien loan, (iii) a home equity line of credit
or similar loan, (iv) an investor loan, (v) secured by Mortgaged Property which
is not occupied by the Mortgagor, (vi) a reverse mortgage, (vii) a subprime
Mortgage Loan or alt-A Mortgage Loan or (viii) considered an “Expanded Approval”
loan or such similar loan as described in applicable Agency’s eligibility
certification

 

C.            Item (sss) of Exhibit B is hereby amended to replace the term
“Cooperative Loan” therein with “condominium loan.”

 

12

--------------------------------------------------------------------------------


 

Exhibit C

 

Exhibit C is amended to add the following at the end thereof as Item XXIII:

 

XXIII.             PERMITTED DEBT

 

Debt incurred since date of Agreement or last Compliance Certificate (whichever
is later):

 

Counterparty

 

Amount

 

Permitted?

 

Under which clause of
Paragraph 11(bb)?

 

 

 

 

oYes oNo

 

 

 

 

 

 

oYes oNo

 

 

 

 

 

 

oYes oNo

 

 

 

Exhibit G

 

Exhibit G is amended to read in its entirety as Exhibit G attached hereto.

 

Exhibit I

 

The field identified as “Loan-to-Value Ratio” on Exhibit I is hereby amended to
read “Combined Loan-to-Value Ratio”.

 

Exhibit J [Form of Bailee Letter]

 

Exhibit J [Form of Bailee Letter] is hereby amended to add the following
provision as Paragraph 15 thereto:

 

15.  Proceeds not Released; Automatic Reinstatement of JPM Chase’s Interests

 

No Release of Interest in Mortgages, Warehouse Lender Release of Security
Interest or other release that JPM Chase has executed or executes will be
effective to release JPM Chase’s interest in the proceeds of any Loan unless and
until the full Release Price for that Loan has actually been received by JPM
Chase, and JPM Chase’s interest in each such Loan and its proceeds shall be
automatically reinstated if and to the extent that JPM Chase is required by
order of any court of competent jurisdiction to refund or disgorge the Release
Price paid to JPM Chase.

 

13

--------------------------------------------------------------------------------


 

Exhibit M

 

Exhibit M attached to this Amendment is hereby made a part of the MRA.

 

14

--------------------------------------------------------------------------------


 

As amended hereby, the MRA remains in full force and effect, and the Parties
hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ JOHN GREENE

 

John Greene

 

Underwriter

 

 

 

 

 

HOME LOAN CENTER, INC.

 

 

 

 

 

By:

/s/ RIAN FUREY

 

Name:

Rian Furey

 

Title:

SVP

 

 

[Signature Page to Amendment No. 4 to Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SUBSIDIARY INFORMATION

 

Name

 

Address

 

Place of
Organization

 

State(s) in
which qualified

 

Seller’s
percentage
ownership

 

HLC Escrow, Inc. (formerly HLC Escrow and Settlement Services)

 

163 Technology Drive,
Suite 200, Irvine, CA 92618

 

CA

 

CA, WA

 

100

%

 

 

 

 

 

 

 

 

 

 

HLC Settlement Services, Inc.

 

163 Technology Drive,
Suite 200, Irvine, CA 92618

 

CA

 

PA

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

CERTAIN PERMITTED DEBT

 

None.

 

--------------------------------------------------------------------------------